     Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 1 of 8 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI, OHIO

Monica F. Jackson,

               Plaintiff,                             Case No:
       v.                                             Judge:
                                                      Magistrate:
General Electric Corporation, a New York
Corporation
                                                      COMPLAINT
               Defendant                              AND JURY DEMAND


               ______________________________________________________
                                  INTRODUCTION


       General Electric Corporation (“GE”) retaliated against Ms. Jackson for filing a race

discrimination complaint against GE. GE retaliated by not providing the statutorily-mandated

time to sign a settlement agreement, unilaterally took her off payroll, refused to pay her the

bonus earned from the prior calendar year, constructively discharged her, then denied her

unemployment by providing a false reason for her departure to the unemployment agency.


                                JURISDICTION AND VENUE


   1. Jurisdiction of this Court is invoked pursuant to 28. U.S.C. § 1332(a). Plaintiff is a citizen

       of the State of Ohio. Defendant is a corporation incorporated under the laws of New

       York, having its principal place of business in the State of Massachusetts. The amount in

       controversy exceeds $75,000, exclusive of interests and costs.

   2. Venue of this Court is invoked pursuant to 28 U.S.C. § 1391(b)(1) and (2). Venue is

       appropriate because Defendant resides within this judicial district and because a




                                                 1
 Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 2 of 8 PAGEID #: 2




   substantial part of the events giving rise to the claims occurred within this judicial

   district.


                                        PARTIES


3. Plaintiff Monica F. Jackson is an African American female, age 51. In 1992, she earned a

   Bachelor’s Degree of Science in finance. In 1997, she received a Master’s Degree of

   Business Administration in Human Resources. She worked for General Electric (“GE”);

   including its business segment GE Aviation, for 10 years. During her tenure at GE, she

   was promoted twice during her initial stint with the company. She received training in

   the GE Advanced Human Resources Development Course, the GE Manager

   Development Course and GE Executive Assessments as well as other training. She

   received a number of GE Awards and commendations related to her performance as well

   as awards of stock options. She was forced to resign as Senior Human Resources

   Manager-Diversity at GE Aviation after filing a racial discrimination lawsuit.

4. Defendant GE is a New York Corporation with operations in Ohio. GE’s aviation

   division is among the top aircraft engine suppliers, and offers engines for the majority of

   commercial aircraft. The aviation division is part of the General Electric conglomerate,

   which is one of the world’s largest corporations. GE is a federal defense contractor with

   2018 reported revenues of over $30 billion. At all relevant times GE Aviation was an

   employer for purposes of 42 U.S.C. §§ 2000e et seq.




                                             2
  Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 3 of 8 PAGEID #: 3




                              STATEMENT OF FACTS


5. In or around 2005, Defendant recruited Ms. Jackson from a successful seven-year career

   as Senior Human Resources Manager at Procter & Gamble Company. Defendant hired

   Ms. Jackson as a Human Resources (“HR”) Manager at the Lead Professional Band level.

6. Following two promotions, Plaintiff was at the Executive Band when she departed GE in

   2011.

7. In 2016, Plaintiff was re-hired at the Senior Professional Band.

8. On or about February 18, 2019, Ms. Jackson filed a race discrimination charge with the

   Equal Employment Opportunity Commission (“EEOC”).

9. On or about May 1, 2019, Ms. Jackson requested a Right to Sue Notice from the EEOC

   on the basis that it is unlikely the EEOC will be able to complete administrative

   processing within 180 days from the filing of the charge.

10. On or about May 2, 2019, the EEOC mailed a Notice of Right to Sue to Ms. Jackson,

   giving her 90 days to file her complaint in the U.S. District Court.

11. On or about July 30, 2019, Ms. Jackson filed her Complaint and Jury Demand in the U.S.

   District Court Southern District of Ohio, Western Division at Cincinnati, Ohio. She

   alleged Defendant engaged in racial discrimination when it failed to promote her to

   Executive Band level, even though it promoted similarly situated white employees to that

   level. She also asserted a separate count for breach of contract.

12. About three months into the case, the matter was set for mediation on January 23, 2020

   prior to engaging in any discovery in the case.

13. On January 23, 2020, the parties engaged in a full day of mediation that culminated in

   what appeared at first glance to be a settlement. The Magistrate Judge noted a “draft


                                             3
  Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 4 of 8 PAGEID #: 4




   settlement…will be the basis…moving forward for the agreement, with a couple minor

   modifications and additions.”

14. In accordance with the law, the agreement contained a provision expressly stating the

   agreement would not become binding until Ms. Jackson had further opportunity to review

   it. Specifically, Paragraph (4)e stated GE “has given [Ms. Jackson] at least twenty-one

   (21) days to consider her decision to enter this Agreement,” and that she “has the right to

   revoke this Agreement at any time within seven (7) days after she signs it.”

15. The agreement contained a mutual non-disparagement clause, where the parties would

   agree to a list of individuals at GE who would be bound by the non-disparagement clause,

   including names to be provided by GE.

16. The agreement further had a mutual confidentiality provision.

17. Finally, per the agreement, Ms. Jackson would resign her employment with GE.

18. Ms. Jackson and Defendant would jointly draft a resignation letter to be circulated

   through GE.

19. In addition, GE agreed to provide Ms. Jackson three months of executive outplacement,

   which was supposed to start February 3, 2020. Payment of the settlement funds were to

   be paid by Defendant no later than February 21, 2020.

20. Following the settlement conference, and well within the 21 days that she had to review

   the agreement per the Age Discrimination in Employment Act of 1967 (“ADEA”), GE,

   through counsel, sent repeated emails to Plaintiff’s then-counsel requesting that Plaintiff

   sign the agreement as soon as possible so that an announcement could be made regarding

   her departure.




                                            4
  Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 5 of 8 PAGEID #: 5




21. On or about January 31, 2020, seven days after the mediation, Ms. Jackson had not

   signed the proposed settlement agreement. She still had an additional two weeks under

   the ADEA to contemplate the terms of the agreement.

22. Without providing the statutorily-mandated time to review and sign the agreement, or to

   even revoke the agreement, per the ADEA, Defendant removed Ms. Jackson from

   payroll.

23. Upon information and belief, other former employees were not removed from payroll

   prior to a settlement agreement being fully executed and the requirements of the ADEA

   being followed.

24. As a result of this conduct, Ms. Jackson was forced to sever the employment relationship

   without having ever agreed to terms with Defendant.

25. A reasonable employer would have foreseen that a reasonable employee would feel

   constructively discharged if she were removed from payroll. Defendant intended to force

   Ms. Jackson out.

26. On or about February 1, 2020, Ms. Jackson filed for unemployment.

27. On or about February 9, 2021, Judge Douglas R. Cole of the United States District Court

   in the Southern District of Ohio found the parties did not have a binding settlement

   agreement (noting that “the Court finds that the parties did arrive at an oral settlement

   agreement at the mediation, but that this agreement took the form of an option

   contract…”)

28. On or about June 23, 2020, Ms. Jackson learned for the first time that her unemployment

   benefit request had been denied because Defendant informed the unemployment office

   that Ms. Jackson left voluntarily.



                                             5
  Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 6 of 8 PAGEID #: 6




29. Ms. Jackson’s counsel emailed Defendant’s counsel to clarify whether Defendant’s

   challenge to Ms. Jackson’s unemployment benefit request was intentional.

30. On or about June 23, 2020, Defendant retaliated against Ms. Jackson for filing a

   discrimination lawsuit by intentionally interfering with her unemployment benefits and

   attempting to coerce her into signing the settlement agreement. Defendant told Ms.

   Jackson, “[GE] report [to unemployment] that Jackson voluntarily resigned. If we get this

   matter resolved, GE would likely be willing to forego further challenges to

   unemployment, but if Jackson continues her attempt to get more money from GE, they

   will continue to accurately report the facts to unemployment.”

31. Despite this statement, GE knew that the information it had reported to unemployment

   was inaccurate and incorrect.

32. Plaintiff proceeds on the basis of the Ohio law currently in effect as of the date of this

   filing.


                Count I (Ohio Civil Rights Act Violations – R.C. §4112)


33. Plaintiff incorporates by reference and re-alleges each and every allegation of this

   Complaint.

34. Defendant at all times relevant hereto was and is employers within the meaning of the

   Ohio Civil Rights Act (“OCRA”), Chapter 4112, Ohio Revised Code (“R.C.”).

35. Defendant engaged in patterns or practices of retaliation against Monica Jackson on

   account of her engagement in activity protected under the OCRA, all in violation of R.C.

   §4112.02(I) of the OCRA, and the provisions of the Ohio Administrative Code (“OAC”)

   promulgated thereunder.



                                              6
  Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 7 of 8 PAGEID #: 7




36. Defendant’s actions constituted continuing violations all of which created a retaliation-

   based hostile work environment on account of Monica Jackson having engaged in

   activity protected under R.C.§4112.02(I).

37. By reason of the foregoing acts and omissions of retaliation against Monica Jackson on

   account of her engagement in activity protected under the OCRA and OAC, in particular

   R.C. §4112.02(I), and R.C. §4112.99, Plaintiff suffered damages in indeterminate sums

   to be proven at trial in terms of loss of salary or wages plus value of fringe benefits to

   date of trial and thereafter; mental anguish and emotional distress, humiliation and

   disparagement of reputation, and general loss of enjoyment of life, all warranting further

   or general compensation which ought to be awarded by reason of the deliberate,

   intentional, willful, wanton, malicious and/or reckless violations of the OCRA and OAC

   by Defendant.


                                PRAYER FOR RELIEF


1. All appropriate equitable relief, including an award of back pay, lost bonuses, pension,

   retirement, health insurance, stock options and other fringe benefits; or in lieu of

   promotion an award of front pay, including bonuses, pension, retirement, health

   insurance, stock options and other fringe benefits;

2. All appropriate compensatory damages, including relief for all current and future

   economic and noneconomic losses, diminished employability, losses from adverse health

   effects, and from mental and emotional distress;

3. An order granting Ms. Jackson’s costs, attorney’s fees, and all other legal and equitable,

   declaratory, and/or injunctive relief to which she is entitled.



                                             7
     Case: 1:21-cv-00248-TSB Doc #: 1 Filed: 04/09/21 Page: 8 of 8 PAGEID #: 8




Dated: April 9§, 2021                        Respectfully Submitted,

                                      /s/ Carla D. Aikens
                                      Carla D. Aikens, Esq.
                                      Carla D. Aikens, P.C.
                                      Attorneys for Plaintiff




                                         8
